Citation Nr: 0601467	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tinnitus.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-traumatic osteoarthritis 
of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right knee instability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from January 1974 to 
January 1978 and from June 1985 to April 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the RO, which granted 
service connection for the disabilities enumerated above.  
The veteran is contesting the initial disability ratings 
assigned by the RO.

The veteran testified at a hearing before the undersigned in 
April 2005.  The hearing was held at the RO.  The veteran 
waived initial RO consideration of the new evidence submitted 
at his travel board hearing.  38 C.F.R. § 20.1304 (c) (2005).  

The Board regrets that it is unable to adjudicate the issue 
of entitlement to an increased disability rating for service- 
connected tinnitus at this time.  The United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board which concluded that no more than a 
single 10 percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagrees with the Court's decision in 
Smith and is seeking to have that decision appealed to the 
United States Court of Appeals for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  In this case, the 
veteran filed a claim for service connection for tinnitus in 
May 2003, thereby making the claim subject to the stay under 
the first criteria.

Accordingly, Board action on the tinnitus issue is stayed, 
and no decision will be rendered at this time.  Once a final 
decision is reached on appeal in Smith, the adjudication of 
any tinnitus cases that have been stayed, including this 
case, will be resumed.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by no more than average puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz of 14 decibels and 36 
decibels in the right and left ears respectively and speech 
recognition scores of 92 percent and 100 percent in the right 
and left ears respectively; the veteran has level I hearing 
loss bilaterally.

2.  The veteran's service-connected post-traumatic 
osteoarthritis of the right knee is manifested by no more 
than radiologic evidence of degenerative joint disease with 
very slight limitation of flexion only.

3.  The veteran's service-connected right knee instability is 
manifested by no more than swelling, subjective complaints of 
pain, and the occasional need for a knee brace.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee post-traumatic degenerative osteoarthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010 (2005).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA medical examination 
reports dated in July 2003; post-service Army medical 
records; and the veteran's April 2005 hearing testimony.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In a statement received in June 2005, the veteran indicated 
that he was also appealing the diagnostic codes VA had 
assigned to his disabilities because he believed there was a 
difference between disabilities incurred in combat versus 
non-combat situations.  First, there is no difference in 
compensation levels, which is based solely on the percentage 
of disability, not on combat incurrence.  Second, the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," and one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In other words, 
diagnostic codes are chosen based on the diagnosed disability 
and the symptomatology manifested; again, there is no 
difference between combat or non-combat injuries.  In all 
cases, regardless of the situation in which the disability 
was incurred, the Board examines all potentially relevant 
diagnostic codes to afford the veteran the highest possible 
rating for his disability.

Hearing Loss

The veteran's service-connected bilateral hearing loss has 
been rated zero percent disabling by the RO under the 
provisions of Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in July 2003, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
10
30
14
LEFT
15
5
60
65
36

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear.  
This appears to be the only relevant medical evidence of 
record pertaining to hearing loss.

A review of the results of the July 2003 VA audiologic 
examination shows that application of the levels of hearing 
impairment in each to Table VII at 38 C.F.R. § 4.85 warrants 
a noncompensable disability rating.  That is, the combination 
of level I hearing loss in both ears results in a 
noncompensable disability rating.

The Board notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 (thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency).

The Board acknowledges that the July 2003 examination report 
documents that the veteran has diminished hearing.  This is 
not in dispute; service connection is assigned only where 
hearing loss exists.  See 38 C.F.R. § 3.385 (2005).  With 
respect to the assignment of an increased rating, the 
question which must be answered by the Board is whether the 
schedular criteria have been met.  The schedular criteria are 
specific, and as explained above, the veteran's hearing loss 
is not of sufficient severity to warrant a compensable 
rating.  See Lendenmann, 3 Vet. App. at 349.

The Board has no other audiologic evidence regarding 
objective levels of hearing loss dated during the appellate 
period.  As such, there is no evidence of fluctuating levels 
of hearing loss during the appellate period and a staged 
disability rating is not warranted.  Fenderson, supra.

Right Knee

The veteran's service-connected degenerative post-traumatic 
osteoarthritis of the right knee has been rated 10 percent 
disabling by the RO under the provisions of Diagnostic Code 
5010.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a (2005).  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  In the absence of limitation of motion, a 10 
percent rating may be assigned for arthritis with X-ray 
evidence of involvement of a major joint.  For the purpose of 
rating disabilities due to arthritis, the knee is considered 
a major joint.  38 C.F.R. § 4.45 (2005).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a (2005).

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  38 C.F.R. § 4.71a (2005).

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

On July 2003 VA orthopedic examination, right knee range of 
motion was from zero to 135 degrees.  With such range of 
motion, which is almost complete, the veteran would not be 
entitled to a compensable evaluation under Diagnostic Code 
5260.  Diagnostic Code 5261 is inapplicable because 
limitation of right knee extension has not been shown.  The 
only other post-service record documenting range of knee 
motion is from September 2003 from Fr. Irwin, which noted 
full range of motion.

Under the present factual scenario, a maximum 10 percent 
evaluation under Diagnostic Code 5010 is warranted based on 
right knee osteoarthritis as seen on X-ray study and right 
knee range of motion that does not lend itself to an 
evaluation in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

The remaining diagnostic codes pertaining to the knee involve 
malunion or nonunion of the tibia and fibula, dislocation or 
removal of semilunar cartilage, or ankylosis of the joint, 
none of which are present in this case.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  A review 
of the record reveals no right knee weakness, tenderness, 
redness, heat, or guarding.  The veteran's gait is normal, 
and there is no functional limitation on standing or walking.  
There was only slight medial instability.  The veteran 
asserts that since his July 2003 VA orthopedic examination, 
his right knee disability has worsened in terms of pain.  
Nonetheless, there is no evidence reflecting additional 
disability beyond that reflected on range of motion 
measurements due to pain or weakness and excess fatigability, 
weakened movement, and incoordination of the right knee have 
not been objectively found.  The Board observes that the 
veteran testified that he stopped jogging and occasionally 
wears a knee brace.  He has not reported, however, excess 
fatigability, weakened movement, or incoordination.  
Due to the lack of evidence necessary for additional 
compensation under the criteria set forth in DeLuca, none 
will be granted.  See also 38 C.F.R. § 4.40, 4.45.

The veteran's service-connected right knee instability has 
been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  No higher rating is warranted 
under this provision.  38 C.F.R. § 4.71a.

The veteran complains of right knee pain and swelling.  He 
denies giving way as well as material instability.  He wears 
a right knee brace intermittently but does not use a cane and 
has never fallen as a result of his service-connected right 
knee disability.  See transcript at page 7.  The objective 
medical evidence reveals his gait is normal, and there is no 
functional limitation on standing or walking.  There was only 
slight medial instability on VA examination.  The only other 
post-service record on point is from September 2003 from Fr. 
Irwin, which noted no instability or laxity was present.  The 
veteran is able to perform his full professional duties 
despite complaints of right knee pain.  His right knee 
disability, which consists of relatively few objectively 
shown symptoms, can be characterized as no more than slight.  
As such, no more than a 10 percent rating under Diagnostic 
Code 5257 is warranted.

The VA General Counsel has determined that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257 so 
long as the evaluation of knee dysfunction under both codes 
does not amount to prohibited pyramiding under 38 C.F.R. § 
4.14 (2005).  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997); and VA O.G.C. Prec. Op. 
No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  This 
dual compensation for the veteran's various right knee 
disability manifestations has been accomplished by the RO, 
and the Board need not discuss this matter any further.

The Board has considered Diagnostic Codes 5003, 5010, 5260, 
and 5261 above.  There are no other diagnostic codes 
potentially applicable to the veteran's right knee 
disability.

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  However, 
where a diagnostic code is not predicated on a limited range 
of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Such is the case with Diagnostic Codes 5257.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

The Board is of the opinion that a staged rating under 
Fenderson is not warranted.  Other than subjective complaints 
of increased right knee pain, there is no evidence of any 
fluctuation in the veteran's right knee disability picture 
during the course of this appeal.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence regarding any of the issues on appeal 
herein to otherwise warrant a favorable decision with respect 
to any of one them.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letter sent to the veteran in June 2003.  This letter advised 
the veteran of what information and evidence was needed to 
substantiate his claims for service connection and of his and 
VA's respective duties for obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
specifically informed that it was his responsibility to 
support the claims with appropriate evidence.  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

If, in response to notice of a decision on a claim for which 
VA has already given the section 5103(a) notice, such as the 
initial service connection claim in this case, VA receives a 
notice of disagreement that raises a new issue, such as 
entitlement to a higher rating as in this case, 38 U.S.C.A. 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-03.  The 
2003 letter in this case did provide proper notice prior to 
adjudication of the service connection claims.  Although 
further notice was not given, by virtue of the rating 
decision on appeal and the statement of the case, the veteran 
was provided with specific information as to why his service-
connected disabilities had been assigned certain ratings and 
of what evidence was needed to warrant higher ratings. He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the statement of the case.  

The RO's 2003 letter did not specifically instruct the 
veteran to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  When considering the notification letter, the 
rating decision on appeal, and the statement of the case as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service treatment records.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded pertinent VA medical examinations in 
July 2003.  At his April 2005 the Board hearing, he declined 
to be reexamined.  The Board has reviewed his records from 
for Ft. Irwin (the only facility where he has received 
treatment since service), and they do not show that his 
disabilities have worsened in any respect such that more 
current examinations would be needed to verify the level of 
disability present.

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

An evaluation in excess of 10 percent for post-traumatic 
osteoarthritis of the right knee id denied.

An evaluation in excess of 10 percent for right knee 
instability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


